Citation Nr: 0834547	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for Dependency and Indemnity 
Compensation (DIC), based on whether the appellant may be 
recognized as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971.  The veteran died in December 2001.  The appellant is 
advancing this appeal as the veteran's purported widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's marriage to the veteran, in September 
2001, occurred approximately three months before the 
veteran's death.

2.  The veteran and the appellant did not have a child born 
of the marriage, or born to her and the veteran before the 
marriage.


CONCLUSION OF LAW

The appellant is not, as a matter of law, eligible for DIC 
benefits based on her marriage to the veteran.  38 U.S.C.A. 
§§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.54, 
3.205 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Pertinent Laws and Regulations

With respect to the claim of entitlement to DIC benefits as 
the surviving spouse of the veteran, the following apply.  VA 
DIC benefits payable under 38 U.S.C.A. § 1310(a) may be paid 
to the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran: (1) before 
the expiration of 15 years after the termination of the 
period of service in which to injury or disease causing the 
death of the veteran was incurred or aggravated; or (2) for 
one year or more; or (3) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304, 1310(a); 38 C.F.R. § 3.54(c).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse in the case of temporary separations) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.53.  A marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued.  38 C.F.R. § 3.1(j)

The appellant contends that she is entitled to DIC benefits 
as the veteran's surviving spouse.  The marriage certificate 
of the appellant and the veteran indicate that they were 
married in September 2001.  The veteran's death certificate 
indicates that he died in December 2001, approximately three 
months later.

In this case, the appellant fails to satisfy any of the three 
requirements of 38 C.F.R. § 3.54.  Her marriage to the 
veteran occurred over 30 years after the termination of his 
last period of service, and thus after the expiration of 15 
years after the termination of his period of service; she was 
not married to the veteran for one year or more prior to his 
death; nor did she have a child with the veteran born of or 
before the marriage.  The record indicates that the appellant 
had been part of the veteran's daily life since January 1996, 
however, they were not married until September 2001.  In her 
April 2008 statement, the appellant specifically stated that 
she was not filing a claim for basic eligibility (or 
entitlement) based on a common law marriage.  See 38 U.S.C.A. 
§ 103(a), (c ); 38 C.F.R. §§ 3.52, 3.205(a).  Since the 
evidence of record establishes that the appellant did not 
have a "marriage" and could not be recognized as the 
veteran's legal spouse prior to her ceremonial marriage in 
September 2001, the appellant does not meet the statutory and 
regulatory requirement to qualify for DIC benefits.  

However, where the law is dispositive of the claim, the claim 
must be denied because of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appeal is denied.




ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA DIC benefits is 
denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


